Title: From Thomas Jefferson to James Barbour, 12 May 1826
From: Jefferson, Thomas
To: Barbour, James


Dear Sir
Monticello
May 12. 26
For 20. years past Monsr Thruin superintendant of the National garden of France, has sent me annually a box of seeds assorted to our climate. this having been intermitted for the last two years, I suspected his death. mr Madison now informs me that he has been so for some time, and that his successor now addressg such a box to him as President of the Agricultural society of Albemarle, that such a box is now arrived at N.York, of which he has given you notice as his successor.as we had no public garden in this state, I had always sent them to those of the other states. we begin exactly this year to want them for the botanical garden of our University which we are now beginning. if you think proper to confide the charge to us, it will be put to it’s proper use and greatly aid our undertaking; and the sooner we could receive it the better as the season is rapidly advancing. if addressed to me to the care of Colo Peyton of Richmond he will forward it. accept assurances of my great friendship and respect.Th: Jefferson